Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed 05/03/2022. The amendments have been entered and, accordingly, claims 1-8 and 10-17 are allowed (see Examiner’s Reasons for Allowance, below).

Specification
The amendments of paragraph 0013 and 0022 of the specification overcome the objections noted in the Non-Final Rejection mailed on 02/03/2022. In view of this, the objections to the specification are withdrawn. 

Examiner’s Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Byung Cheol Kwak on 05/18/2022.
The application has been amended as follows: 
Claim 1 (amended)
In line 5, replace “a plurality of variable branch pipes” with --a plurality of first variable branch pipes--.
replace line 18 with –the battery, wherein the heat generating component and the battery are separately cooled.--.


Claim 2 (amended)
replace lines 5-6 with –passage in an inlet side of the heat generating component, wherein the cooling system recovers waste heat from the heat generating component.--.
Claim 10 (amended)
In lines 3-4, replace “a plurality of variable branch pipes” with --a plurality of first variable branch pipes--.
replace line 15 with –the battery, wherein the heat generating component and the battery are separately cooled.--.
Claim 11 (amended)
replace lines 5-6 with –passage in an inlet side of the heat generating component, wherein the cooling system recovers waste heat from the heat generating component.--.

Allowable Subject Matter
Claims 1-8 and 10-17 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor render obvious the combination set forth in claim 1, and specifically does not teach or suggest “a cooling system for temperature control …comprising: a first cooling passage in which a plurality of first variable valves and a heat generating component are mounted; a second cooling passage in which a plurality of variable branch pipes cross- connected to the plurality of first variable valves, respectively, a battery, a heater configured to raise a temperature of the battery, and a battery chiller configured to cool the battery are mounted; a temperature sensor configured to detect operating temperatures of the heater and the battery chiller; and a controller configured to operate the plurality of first variable valves by determining when the operating temperatures of the heater and the battery chiller are within a predetermined range, wherein a second variable valve is mounted on the second cooling passage in a discharge side of the second cooling passage based on the battery, and wherein a second variable branch pipe cross-connected to the second variable valve is mounted on the second cooling passage in an inlet side of the second cooling passage based on the battery, and wherein the heat generating component and the battery are separately cooled.
The prior art of record does not anticipate nor render obvious the combination set forth in claim 10, and specifically does not teach or suggest “a method of controlling a cooling system for temperature control including a first cooling passage in which a plurality of first variable valves and a heat generating component are mounted; a second cooling passage in which a plurality of variable branch pipes cross- connected to the plurality of first variable valves, respectively, a battery, a heater configured to raise a temperature of the battery, and a battery chiller configured to cool the battery are mounted; the method comprising: detecting, by a temperature sensor, operating temperatures of the heater and the battery chiller; and operating, by a controller, the plurality of first variable valves by determining when the operating temperatures of the heater and the battery chiller are within a predetermined range, wherein a second variable valve is mounted on the second cooling passage in a discharge side of the second cooling passage based on the battery, and wherein a second variable branch pipe cross-connected to the second variable valve is mounted on the second cooling passage in an inlet side of the second cooling passage based on the battery, and wherein the heat generating component and the battery are separately cooled.
The closest prior art of record (US 2012/0225341 to Major et al.) discloses a cooling system for temperature control comprising a first cooling passage, a plurality of first variable pipes, a heat generating component, a second cooling passage, a plurality of first variable branch pipes, a battery, a heater and a battery chiller, as claimed, but does not disclose a second variable valve being mounted on the second cooling passage in a discharge side of the second cooling passage based on the battery, and a second variable branch pipe cross-connected to the second variable valve being mounted on the second cooling passage in an inlet side of the second cooling passage based on the battery. Although it is known to provide thermal management systems for vehicles comprising variable and branch pipes, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate a second variable valve being mounted on the second cooling passage in a discharge side of the second cooling passage based on the battery, and a second variable branch pipe cross-connected to the second variable valve being mounted on the second cooling passage in an inlet side of the second cooling passage based on the battery. Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claims 1 and 10. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        


/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763